            Case 1:18-cr-00807-LTS Document 33 Filed 07/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    18-CR-807 (LTS)
                                                                       :
ALFARABICK MALLY,                                                      :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

        The violation of supervised release hearing scheduled for August 6, 2020, at 3:00 p.m. is

hereby scheduled to occur as a video conference using the Skype for Business platform on

August 6, 2020, at 3:00 p.m.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. To optimize use of the Court’s video conferencing technology, all

participants in the call must:

    1. Use a browser other than Microsoft Explorer to access Skype for Business;

    2. Position the participant’s device as close to the WiFi router as is feasible;

    3. Ensure any others in the participant’s household are not using WiFi during the period of
       the call;

    4. Unless the participant is using a mobile telephone to access Skype for Business, connect
       to audio by having the system call the participant;

    5. If there is ambient noise, the participant must mute his or her device when not speaking.

        Members of the press and the public may access the audio feed of the conference by

calling 888-363-4734 and use access code 1527005 and security code 1124.
           Case 1:18-cr-00807-LTS Document 33 Filed 07/28/20 Page 2 of 5




       In advance of the conference, Chambers will email the parties and the probation officer

with further information on how to access the conference. Those participating by video will be

provided a link to be pasted into their browser. Further, all participants must identify themselves

every time they speak, spell any proper names for the court reporter, and take care not to

interrupt or speak over one another. Finally, all of those accessing the conference — whether in

listen-only mode or otherwise — are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

       If Skype for Business does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734 and use access code 1527005 and security

code 1124. In that event, counsel should adhere to the following rules and guidelines during the

hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of



MALLY - VSR SCHD ORD.DOCX                        VERSION JULY 28, 2020                              2
          Case 1:18-cr-00807-LTS Document 33 Filed 07/28/20 Page 3 of 5




March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.



       SO ORDERED.


Dated: July 28, 2020                              ________/s/ Laura Taylor Swain_________
       New York, New York                                 Hon. Laura Taylor Swain
                                                         United States District Judge




MALLY - VSR SCHD ORD.DOCX                        VERSION JULY 28, 2020                             3
             Case 1:18-cr-00807-LTS Document 33 Filed 07/28/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                             -v-                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING
                                    ,
                                       Defendant.                               18 -CR- 807 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Admission of Specification(s) of Violation

         I am aware that I have been charged with violations of conditions of my supervised release.
         I have consulted with my attorney about those charges. I have decided that I wish admit
         to certain charged violations. I understand I have a right to appear before a judge in a
         courtroom in the Southern District of New York to enter my admission(s) and to have my
         attorney beside me as I do. I am also aware that the public health emergency created by
         the COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter my admission(s). By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         admission(s) so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the proceeding
         if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
         I have discussed these issues with my attorney and willingly give up my right to be


MALLY - VSR SCHD ORD.DOCX                                      VERSION JULY 28, 2020                       4
          Case 1:18-cr-00807-LTS Document 33 Filed 07/28/20 Page 5 of 5




        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                   ____________________________
               Print Name                           Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                  _____________________________
               Print Name                           Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




MALLY - VSR SCHD ORD.DOCX                        VERSION JULY 28, 2020                          5
